715 N.W.2d 885 (2006)
475 Mich. 890
Charles F. FAWCETT, Linda S. Fawcett, Michael P. Reinertsen, Cheryl L. Reinertsen, and Northwestern Savings Bank & Trust, Plaintiffs/Counterdefendants-Appellees,
v.
ESTATE OF Annette C. MEYER, Deceased, Joseph Elfelt, Joan F. Elfelt and Stephen M. Elfelt, Defendants/Counterplaintiffs-Appellants, and
Clarence J. Meyer and Clement B. Meyer, Defendants/Counterplaintiffs.
Docket No. 130251. COA No. 253819.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the motion for reconsideration of this Court's order of April 28, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.